13‐186                                                                         
    Guertin v. United States  
 


                                      In the
               United States Court of Appeals
                           For the Second Circuit
                                     ________ 
                                          
                                 AUGUST TERM, 2013 
 
                         ARGUED: OCTOBER 31, 2013  
                         DECIDED: FEBRUARY 26, 2014 
                                          
                                  No. 13‐186 
                                          
                              RICHARD GUERTIN, 
                              Plaintiff‐Appellant, 
                                          
                                        v. 
                                          
     UNITED STATES OF AMERICA, DEPARTMENT OF HOUSING AND URBAN 
                                DEVELOPMENT, 
                             Defendants‐Appellees. 
                                   ________ 
                                          
    Before: WALKER, CABRANES, and LOHIER, Circuit Judges. 
                                   ________ 
                                          
          This  appeal  arises  out  of  the  refusal  by  the  United  States 

    Department  of  Housing  and  Urban  Development  to  authorize 

    reimbursement of the defense costs of plaintiff Richard Guertin, who 

    in 2004 was Corporation Counsel for the City of Middletown, New 


                                         1 
    13‐186                                                                              
    Guertin v. United States  
 
    York.    Guertin  incurred  these  costs  successfully  defending  criminal 

    charges  stemming  from  a  series  of  transactions  that  involved 

    Middletown’s  use  of  funds  it  received  from  HUD.    Invoking  the 

    Administrative  Procedure  Act,  5  U.S.C.  §§  701‐706,  and  his  Due 

    Process  and  Equal  Protection  Rights  under  the  United  States 

    Constitution,  Guertin  sought  an  order  in  the  District  Court  for  the 

    Southern  District  of  New  York  (Kenneth  M.  Karas,  J.)  overturning 

    HUD’s  decision.    The  district  court  affirmed  HUD’s  decision.    We 

    REVERSE and ORDER HUD to authorize reimbursement. 

                                     ________ 
                                           
                          ROBERT  N.  ISSEKS,  Middletown,  NY,  for  Plaintiff‐
                          Appellant. 

                          MICHAEL  J.  BYARS  (Emily  E.  Daughtry,  Benjamin 
                          H.  Torrance  on  the  brief),  Assistant  United  States 
                          Attorneys,  for  Preet  Bharara,  United  States 
                          Attorney,  United  States  Attorney’s  Office  for  the 
                          Southern  District  of  New  York,  New  York,  NY, 
                          for Defendants‐Appellees.   

                                        ________ 
                                             
     
     
     
     

                                           2 
    13‐186                                                                           
    Guertin v. United States  
 
    JOHN M. WALKER, JR., Circuit Judge: 
     
         This  appeal  arises  out  of  the  refusal  by  the  United  States 

    Department  of  Housing  and  Urban  Development  (“HUD”)  to 

    authorize  reimbursement  of  the  defense  costs  of  plaintiff  Richard 

    Guertin,  who  in  2004  was  Corporation  Counsel  for  the  City  of 

    Middletown,  New  York.    Guertin  incurred  these  costs  successfully 

    defending  criminal  charges  stemming  from  a  series  of  transactions 

    that  involved  Middletown’s  use  of  funds  it  received  from  HUD.  

    Invoking the Administrative Procedure Act, 5 U.S.C. §§ 701‐706 (the 

    “APA”), and his Due Process and Equal Protection Rights under the 

    United  States  Constitution,  Guertin  sought  an  order  in  the  District 

    Court for the Southern District of New York (Kenneth M. Karas, J.) 

    overturning  HUD’s  decision.    The  district  court  affirmed  HUD’s 

    decision.    We  REVERSE  and  ORDER  HUD  to  authorize 

    reimbursement.   

                                 BACKGROUND 

           Between  1997  and  2004,  the  City  of  Middletown  received 

    funds  under  HUD’s  Community  Development  Block  Grant 


                                         3 
    13‐186                                                                               
    Guertin v. United States  
 
    (“CDBG”)  program,  which  provides  federal  grants  to  local 

    governments  to  promote  the  “the  development  of  viable  urban 

    communities.”  42 U.S.C. § 5301(c).  Congress delegated the day‐to‐

    day  administration  of  the  CDBG  program,  including  the  actual 

    expenditure  of  federal  funds,  to  the  grant  recipients.    See  Dixson  v. 

    United  States,  465  U.S.  482,  486  (1984).    As  Corporation  Counsel  for 

    the  City  of  Middletown,  Guertin  had  oversight  responsibilities  of 

    CDBG fund expenditures. 

           On August 30, 2004, New York State indicted Guertin—along 

    with  Middletown  Mayor  Joseph  DeStefano  and  Middletown 

    Community  Development  Director  Neil  Novesky—on  a  variety  of 

    charges  tied  to  the  alleged  misuse  of  CDBG  funds.    The  essence  of 

    these  allegations  was  that,  as  Corporation  Counsel,  Guertin  had 

    conspired  with  DeStefano  and  Novesky  in  an  illegal  scheme  by 

    which  Mayor  DeStefano  had  personally  benefitted  from  the  loans 

    made  from  CDBG  funds.    Following  a  bench  trial,  plaintiff, 




                                           4 
    13‐186                                                                               
    Guertin v. United States  
 
    DeStefano and Novesky were found not guilty of all charges against 

    them.1   

           In  rendering  the  bench  verdict,  the  trial  judge  found  that 

    Novesky simply “did his job” as Director of the Office of Economic 

    and  Community  Development,  and  that  there  was  “no  credible 

    evidence  that  he  was  involved  in  any  illegal  scheme.”    Verdict 

    Transcript,  Joint  App’x  195.    With  regard  to  Mayor  DeStefano,  the 

    judge  found  one  of  the  eight  loans  from  CDBG  funds  to  be 

    “troubling.”    Id.  at  197.    Although  a  third‐party  had  originally 

    sought  the  loan  to  renovate  a  building,  the  loan  constituted  “an 

    indirect  pecuniary  benefit”  to  DeStefano  and  created  a  “prohibited 

    conflict.”  Id. at 202.  The judge, however, found that DeStefano had 

    not  acted  with  the  mens  rea  mandated  by  New  York’s  conflict  of 

    interest  statute,2  which  requires,  in  addition  to  illegality,  some  evil 

    purpose or plan. 



       1 The court convicted DeStefano on two reduced counts that were later 
    overturned on appeal.  
       2 This statute prohibits a municipal officer or employee from “willfully 
    and knowingly” having an interest in “any contract with the municipality 
    of which he is an officer or employee, when such officer or employee . . . 

                                           5 
    13‐186                                                                                 
    Guertin v. United States  
 
           Of relevance to this appeal, the judge found that Guertin had 

    negotiated  this  prohibited  transaction  “ostensibly  in  his  private 

    capacity”  as  DeStefano’s  private  lawyer.    Id.  at  198.    But  because 

    there was no evidence that Guertin “was seen in contact or consult 

    or conversation with either of his two co‐defendants at any time,” id. 

    at  205‐06,  the  judge  found  that  Guertin’s  involvement  did  not 

    amount  to  participation  in  a  criminal  conspiracy.    The  judge  stated 

    that, “like it or not, attorney Guertin did wear two hats.  And in his 

    zeal to represent his private client DeStefano, he was blinded to his 

    obligation to the City of Middletown and he should have exercised 

    more  due  care  .  .  .  .  So  Mr.  Guertin  did  his  job  as  attorney  for  a 

    private citizen, DeStefano.  Perhaps he didn’t do his job quite as well 

    as corporate counsel for the City of Middletown.”  Id. at 206‐07.   

           Following  his  acquittal,  Novesky’s  attorney  asked  HUD  if 

    federal regulations allowed Middletown to reimburse Novesky from 

    CDBG funds for the legal fees he had incurred in defending against 



    has the power or duty to . . . negotiate, prepare, authorize or approve the 
    contract  or  authorize  or  approve  payment  thereunder.”  N.Y.  Gen.  Mun. 
    Law §§ 801, 805.

                                            6 
    13‐186                                                                          
    Guertin v. United States  
 
    the  criminal  charges.    HUD  concluded  that  reimbursement  of 

    Novesky’s  legal  fees  from  CDBG  funds  was  permitted  because  the 

    “proceedings  resulted  from  actions  undertaken  in  the  ordinary 

    course of [Novesky’s] employment” and because the legal expenses 

    were  incurred  pursuant  to  “the  administration  of  the  CDBG 

    program.”    Letter  from  HUD  Associate  General  Counsel  to 

    Novesky’s Attorney (Sept. 7, 2007), Joint App’x 69‐70.   

           Naturally, Guertin and Mayor DeStefano then sought HUD’s 

    approval for reimbursement of their legal fees from HUD funds, but 

    Elton  Lester,  HUD’s  Associate  General  Counsel,  denied  their 

    requests.    Whereas  Novesky’s  actions  had  been  “undertaken  in  the 

    ordinary  course  of  the  employee’s  position,”  in  his  letter  denying 

    reimbursement, Lester stated that the actions of Guertin and Mayor 

    DeStefano  that  had  led  to  their  prosecution  were  “of  a  personal 

    nature,”  Letter  from  HUD  Associate  General  Counsel  to  Guertin’s 

    Attorney  (Jun.  12,  2008),  Joint  App’x  77.    In  HUD’s  view,  “legal 

    expenses arising from a mayor’s private business dealings, as well as 

    those  arising  from  advising  the  mayor  on  such  matters,  are  not 


                                         7 
    13‐186                                                                             
    Guertin v. United States  
 
    required  in  the  city’s  administration  of  the  CDBG  program,”  and, 

    therefore, are not reimbursable.  Id.   

           After  unsuccessful  attempts  to  get  HUD  to  reconsider  its 

    decision, Guertin filed an action in the district court alleging, among 

    other  things,  that  HUD’s  decision  to  deny  reimbursement  was 

    impermissibly  arbitrary  and  violated  the  Due  Process  and  Equal 

    Protection  Clauses  of  the  Fifth  Amendment.    The  parties  cross‐

    moved  for  summary  judgment  and,  based  on  the  undisputed 

    administrative  record,  the  district  court  granted  the  government’s 

    motion,  and  denied  Guertin’s.    See  Guertin  v.  United  States,  913  F. 

    Supp. 2d 1 (S.D.N.Y. 2012).   

           This appeal followed.   

                                  DISCUSSION 

           We  review  a  district  court’s  grant  of  summary  judgment  de 

    novo.  Natural Res. Defense Council, Inc. v. U.S. Food and Drug Admin., 

    710 F.3d 71, 79 (2d Cir. 2013).  Summary judgment is proper “if the 

    movant  shows  that  there  is  no  genuine  dispute  as  to  any  material 

    fact and the movant is entitled to judgment as a matter of law.”  Fed. 


                                          8 
    13‐186                                                                               
    Guertin v. United States  
 
    R. Civ. P. 56(a).  “In considering the evidence, the court must resolve 

    all ambiguities, and credit all factual inferences that could rationally 

    be drawn, in favor of the party opposing summary judgment even if 

    contrary  inferences  might  reasonably  be  drawn.”    Natural  Res. 

    Defense Council, 710 F.3d at 79 (internal quotation marks and citation 

    omitted).   

           The APA limits judicial review of agency action.  As relevant 

    to  this dispute,  the APA  provides that a  reviewing  court  shall  only 

    “hold  unlawful  and  set  aside  agency  action,  findings,  and 

    conclusions  found  to  be  .  .  .  arbitrary,  capricious,  an  abuse  of 

    discretion, or otherwise not in accordance with law.”  5 U.S.C. § 706.  

    “Under this deferential standard of review, we must assess, among 

    other matters, whether the decision was based on a consideration of 

    the  relevant  factors  and  whether  there  has  been  a  clear  error  of 

    judgment.”    Bechtel  v.  Admin.  Review  Bd.,  710  F.3d  443,  446  (2d  Cir. 

    2013) (internal quotation marks omitted).  In doing so, we “may not 

    substitute  [our]  judgment  for  that  of  the  agency”;  however  the 

    “record must show that the agency examined the relevant data and 


                                           9 
    13‐186                                                                                 
    Guertin v. United States  
 
    articulated  a  satisfactory  explanation  for  its  action.”    Natural  Res. 

    Defense Council, Inc. v. U.S. Envtl. Prot. Agency, 658 F.3d 200, 215 (2d 

    Cir.  2011)  (citations  and  internal  quotation  marks  omitted).    An 

    agency decision will thus only be set aside if it “has relied on factors 

    which  Congress  had  not  intended  it  to  consider,  entirely  failed  to 

    consider an important aspect of the problem, offered an explanation 

    for its decision that runs counter to the evidence before the agency, 

    or  is  so  implausible  that  it  could  not  be  ascribed  to  a  difference  in 

    view  or  the  product  of  agency  expertise.”    Bechtel,  710  F.3d  at  446 

    (quoting Nat’l Assoc. of Home Builders v. Defenders of Wildlife, 551 U.S. 

    644, 658 (2007)). 

           As relevant here, the CDBG program was created by statute in 

    1974  as  part  of  an  effort  to  promote  the  “development  of  viable 

    urban  communities,  by  providing  decent  housing  and  a  suitable 

    living  environment  and  expanding  economic  opportunities, 

    principally  for  persons  of  low  and  moderate  income.”    42  U.S.C.  § 

    5301(c).  The municipal grantee of CDBG funds is largely in control 

    of disbursement.  While this control is extensive, it is not unlimited.  


                                           10 
    13‐186                                                                         
    Guertin v. United States  
 
    The  statute  provides  that  permissible  expenditures  include  the 

    “payment  of  reasonable  administrative  costs  related  to  establishing 

    and  administering  federally  approved  enterprise  zones  and 

    payment  of  reasonable  administrative  costs  and  carrying  charges 

    related  to  .  .  .  the  planning  and  execution  of  community 

    development and housing activities.”  Id. § 5305(13).   

           HUD’s regulations are more specific.  See 24 C.F.R. §§ 570.200‐

    570.206.    HUD’s  criteria  include  that  any  costs  incurred  must 

    conform  to  the  Office  of  Management  and  Budget’s  Circular  A‐87, 

    “Cost  Principles  for  State,  Local,  and  Indian  Tribal  Governments,” 

    revised  May  10,  2004  (“OMB  Circular  A‐87”).    24  C.F.R.  § 

    570.200(a)(5).    OMB  Circular  A‐87  states,  under  the  heading 

    “[d]efense  and  prosecution  of  criminal  and  civil  proceedings,  and 

    claims,”  that  “[l]egal  expenses  required  in  the  administration  of 

    [f]ederal programs are allowable.  Legal expenses for prosecution of 

    claims  against  the  [f]ederal  [g]overnment  are  unallowable.”    OMB 

    Circular  No.  A87,  attach.  B,  §  10(b).    In  disallowing  Guertin’s 

    reimbursement,  Associate  General  Counsel  Lester  explicitly  relied 


                                        11 
    13‐186                                                                           
    Guertin v. United States  
 
    on  OMB  Circular  A‐87.    Lester’s  letter  denying  reimbursement 

    stated: 

           Along similar lines, the court documents described Mr. 
           Guertin’s  questioned  activities  as  being  undertaken  for 
           the  mayor’s  personal  benefit  as  opposed  to  providing 
           legal  services  to  carry  out  the  city’s  CDBG  program.  
           The  court  presiding  over  the  case  stated  “attorney 
           Guertin did wear two hats.  And in his zeal to represent 
           his  private  client  DeStefano,  he  was  blinded  to  his 
           obligation  to  the  City  of  Middletown.    So,  Mr.  Guertin 
           did his job as attorney for a private citizen, DeStefano.”  
           In  our  view,  legal  expenses  arising  from  a  mayor’s 
           private business dealings, as well as those arising from 
           advising the mayor on such matters, are not required in 
           the city’s administration of the CDBG program. 
     
    Joint App’x 77.   

           Guertin  argues  that  HUD  acted  arbitrarily  and  capriciously 

    because  Lester’s  denial  letter  was  based  upon  a  premise  that  is 

    “plainly  false.”    Guertin  contends  that  his  legal  expenses  did  not 

    arise  out  of  advising  DeStefano  on  DeStefano’s  private  business 

    dealings,  of  which  there  was  no  evidence,  but  rather  from  the 

    unproven allegations that Guertin had compromised his duties and 

    obligations  as  Corporation  Counsel  in  administering  Middletown’s 

    CDBG program.  We agree.   


                                         12 
    13‐186                                                                             
    Guertin v. United States  
 
           Based  on  the  record  before  us,  we  hold  that  HUD  acted 

    arbitrarily  and  capriciously  by  incorrectly  determining  that 

    Guertin’s  legal  fees  were  a  result  of  Guertin’s  acting  solely  as 

    DeStefano’s  private  counsel.    Lester,  referring  to  the  state  trial 

    court’s  findings,  stated  that  “the  court  documents  described  Mr. 

    Guertin’s questioned activities as being undertaken for the mayor’s 

    personal  benefit  as  opposed  to  providing  legal  services  to  carry  out 

    the city’s CDBG program.”  Id. (emphasis added).  This is the factual 

    finding relied on by Lester in explaining HUD’s denial; however, it 

    is  not  supported  by  either  the  allegations  against  Guertin  in  the 

    indictment or the state trial court’s verdict.   

           As an initial matter, Guertin was named in eight counts of the 

    indictment.  Six of those counts contain no claim of private dealing: 

    they allege that the basis for criminal liability lies solely in Guertin’s 

    public role as Corporation Counsel.  For example, count one charged 

    that Guertin, being a public servant, schemed with intent to defraud 

    the  government,  and  counts  thirty‐eight  and  forty‐one  charged 

    Guertin  with  official  misconduct.    The  two  counts  that  do  not 


                                         13 
    13‐186                                                                             
    Guertin v. United States  
 
    explicitly  charge  Guertin  in  his  role  as  Corporation  Counsel  (count 

    thirty‐seven  and  forty)  both  allege  a  prohibited  conflict  of  interest 

    based on Guertin acting in concert with DeStefano.  The indictment 

    thus  does  not  support  HUD’s  finding  that  Guertin’s  “questioned 

    activities” were undertaken only in support of DeStefano’s personal 

    business  deals  “as  opposed  to  providing  legal  services  to  carry  out 

    the city’s CDBG program.”   

           More  importantly,  the  state  trial  court’s  verdict,  on  which 

    Lester  purported  to  rely,  does  not  support  Lester’s  findings.    The 

    passage from the trial court quoted by Lester’s letter states “attorney 

    Guertin did wear two hats . . . So, Mr. Guertin did his job as attorney 

    for a private citizen, DeStefano.”  This statement, however, referred 

    to  only  one  of  the  seven  loans  underlying  the  charges  against 

    Guertin and DeStefano, which dealt with a piece of property at 5‐11 

    North Main Street.  In every other loan transaction at issue, there is 

    no support for the proposition that Guertin acted with any purpose 

    other  than  administering  the  CDBG  program.    And  in  the  loan 

    transaction  in  which  the  trial  judge  perceived  a  conflict,  the  trial 


                                         14 
    13‐186                                                                            
    Guertin v. United States  
 
    court  made  no  finding  that  Guertin  had  not  fulfilled  his 

    responsibilities  as  Corporation  Counsel.    To  the  contrary,  the  trial 

    court  expressly  found  that  every  single  loan  was  “properly 

    considered” and “properly granted.” 

           Lester’s  statement  that  the  evidence  showed  that  Guertin 

    acted  “for  the  mayor’s  personal  benefit  as  opposed  to  providing 

    legal services” to the City thus is not supported by the evidence that 

    Lester purported to rely on.  HUD therefore “offered an explanation 

    for its decision that runs counter to the evidence before the agency.”  

    Bechtel, 710 F.3d at 446.   

           Not only was HUD’s explanation contrary to the evidence, but 

    the  district  court’s  analysis  of  HUD’s  factfinding  was  similarly 

    flawed.    The  district  court  found  that  “HUD’s  factfinding 

    methodology was sound” because it “relied on the verdict transcript 

    to  determine  the  nature  of  the  criminal  action,  which  was  an 

    eminently  reasonable  place  to  look  to  find  the  necessary  facts.”  

    Guertin, 913 F. Supp. 2d at 14.  The district court further stated that 

    “[o]ne  perhaps  could  debate  HUD’s  interpretation  of  the  facts 


                                         15 
    13‐186                                                                                  
    Guertin v. United States  
 
    underlying the verdict, but the only role for this Court is [to] make 

    sure that HUD meets the requirement that the agency ‘examine the 

    relevant  data  and  articulate  a  satisfactory  explanation  for  its 

    action.’”    Id.  (quoting  Motor  Vehicle  Mfrs  Ass’n  of  U.S.,  Inc.  v.  State 

    Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).   

           HUD,  however,  had  an  obligation  to  do  more.    As  indicated 

    above, HUD may not rely on an explanation that runs counter to the 

    relevant evidence presented to the agency, including the indictment, 

    nor  could  HUD  ignore  relevant  evidence  in  the  verdict  by  relying 

    solely  on  portions  favorable  to  its  own  position.    State  Farm,  on 

    which the district court relied, states as much.  See Islander E. Pipeline 

    Co.,  v.  McCarthy,  525  F.3d  141,  151  (2d  Cir.  2008)  (describing  State 

    Farm  as  requiring  an  examination  of  “all  relevant  data”  (emphasis 

    added)).  By articulating an explanation unsupported by the relevant 

    facts,  HUD  thus  acted  arbitrarily  and  capriciously  in  disallowing 




                                            16 
    13‐186                                                                                 
    Guertin v. United States  
 
    Middletown  from  reimbursing  Guertin’s  legal  fees  from  CDBG 

    funds, and the district court erred in not so finding.3   

           In  the  usual  case,  when  an  agency  violates  its  obligations 

    under  the  APA,  we  will  vacate  a  judgment  and  remand  to  the 

    agency  to  conduct  further  proceedings.    See,  e.g.,  Ward  v.  Brown,  22 

    F.3d  516,  522  (2d  Cir.  1994)  (in  holding  that  an  agency  acted 

    arbitrarily  or  capriciously,  “the  appropriate  course  for  a  reviewing 

    court  ordinarily  is  to  remand  the  case  to  the  agency”).    This  rule, 

    however,  is  not  absolute.    If  an  agency  is  found  to  have  acted 

    arbitrarily  or  capriciously,  “the  proper  course,  except  in  rare 

    circumstances, is to remand to the agency for additional investigation 

    or  explanation.”    Fla.  Power  &  Light  Co.  v.  Lorion,  470  U.S.  729,  744 

    (1985) (emphasis added).  Thus, there are occasions in which remand 

    to the agency for further review is not appropriate.  See, e.g., Middle 


       3  We recognize that this case presents an unusual set of facts in which, 
    among  other  things,  the  significant  majority  of  Guertin’s  “questioned 
    activities”  were  undisputedly  undertaken  to  carry  out  the  City’s  CDBG 
    program  and  were  thus  clearly  reimbursable.    We  express  no  view 
    regarding whether, under different facts in which a significant proportion 
    of  the  conduct  at  issue  was  not  undertaken  to  carry  out  the  relevant 
    federal program and HUD’s position was consistent with the record, HUD 
    could decline reimbursement of some or all of the claimant’s legal fees.   

                                           17 
    13‐186                                                                        
    Guertin v. United States  
 
    Rio Grande Conservancy Dist. v. Norton, 294 F.3d 1220, 1226 (10th Cir. 

    2002)  (holding  that  remanding  to  the  agency  was  not  appropriate 

    because,  among  other  reasons,  “the  record  contains  overwhelming 

    evidence”  that  the  agency  must  prepare  an  environmental  impact 

    statement).    

           This is one of the unusual circumstances where remand to the 

    agency  for  further  proceedings  is  not  necessary  because  there  is 

    compelling evidence in the record—a record that would not change 

    if remanded to the agency—that Guertin is entitled to be reimbursed 

    for his legal fees from Middletown’s CDBG funds.  As noted earlier, 

    the  OMB  Circular  states,  under  a  heading  “[d]efense  and 

    prosecution  of  criminal  and  civil  proceedings,  and  claims,”  that 

    “[l]egal  expenses  required  in  the  administration  of  [f]ederal 

    programs are allowable.”  In his letter approving reimbursement of 

    Novesky’s legal fees, Lester stated that Middletown may “use CDBG 

    funds  to  pay  reasonable  legal  expenses  incurred  in  defense  of 

    lawsuits  resulting  from its administration  of  the  CDBG  program as 

    long  as  the  grantee  has  acted  with  due  diligence  in  the 


                                       18 
    13‐186                                                                          
    Guertin v. United States  
 
    administration  of  the  program.”    Joint  App’x  69.    Further,  Lester 

    noted  that  Novesky  was  entitled  to  reimbursement  because  “the 

    proceedings resulted from actions undertaken in the ordinary course 

    of [his] employment and the court acquitted him of all charges after 

    a trial on the merits.” 

           The  same  is  true  of  Guertin.    In  six  of  the  seven  loans 

    underlying  the  charges  against  Guertin,  the  trial  judge  found  no 

    misconduct  of  any  kind.    And  in  the  seventh  loan,  while  Guertin 

    was  found  to  have  worn  “two  hats,”  the  criminal  charges  were 

    dismissed, Guertin fulfilled his role as Corporation Counsel and, as 

    with  the  other  transactions,  this  one  was  expressly  found  to  have 

    been “properly considered” and “properly granted.”  

           Accordingly,  we  hold  that  the  legal  fees  and  expenses 

    incurred  by  Guertin  in  successfully  defending  the  criminal  charges 

    are  “[l]egal  expenses  required  in  the  administration  of  [f]ederal 

    programs” under the OMB Circular.   

            

            


                                        19 
    13‐186                                                                         
    Guertin v. United States  
 
                                 CONCLUSION 

           For the reasons stated above, we REVERSE the December 21, 

    2012  judgment  of  the  district  court,  and  ORDER  the  United  States 

    Department  of  Housing  and  Urban  Development  to  authorize 

    Middletown  to  reimburse  the  criminal  defense  costs  of  plaintiff 

    Richard Guertin from CDBG funds.   




                                        20